Citation Nr: 1622273	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for diabetic nephropathy.  

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.  

5.  Entitlement to a rating in excess of 70 percent for bipolar disorder with posttraumatic stress disorder (PTSD).  

6.  Entitlement to an effective date prior to September 16, 2010, for the assignment of a 70 percent rating for bipolar disorder with PTSD.

7.  Entitlement to an effective date prior to September 16, 2010, for the assignment of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

8.  Entitlement to dependent school child benefits for the Veteran's son, L.C., from September [redacted], 2005, until May 2006.  

  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

During the course of the appeal, in a January 2014 rating decision, the RO increased the evaluation of PTSD to 70 percent, effective September 16, 2010.  This rating decision also awarded an earlier effective date for TDIU and DEA benefits from September 16, 2010.  

The Veteran's service-connected disability has been characterized by the RO as "bipolar disorder with mild post traumatic stress disorder (PTSD)."  The Board has omitted the word "mild" as that term pertains to the severity of the condition instead of the nature of the service-connected disability.  No other changes have been made as it concerns the characterization of the disability.  

The issue of entitlement to an effective date prior to September 16, 2010, for the ward of a TDIU is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  In this regard, this issue was separately adjudicated in the January 2014 rating decision.  Such adjudication reflects the permissive bifurcation of the earlier effective date claim for a 70 percent rating from the TDIU claim in light of the Veteran's contention that he is unemployable due to PTSD and a separate service-connected disability, diabetes mellitus type II.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet.  App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  While acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the United States Court of Appeals for Veterans Claims (Court) held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Here, the Board concludes that the TDIU claim was correctly adjudicated separately, and the Veteran then filed a specific notice of disagreement (NOD) challenging of the propriety of the assigned effective date for the TDIU.  Thus, the issue must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in March 2016.  A transcript of the hearing has been associated with the claims file.  Following the last adjudication of the case, additional pertinent evidence was added to the claims file.  The Veteran waived initial RO jurisdiction of this evidence at the Board hearing.  See Board Hr'g Tr. 2-3.  Accordingly, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

An October 2015 supplemental statement of the case (SSOC) listed the issue involving bipolar disorder with PTSD as "entitlement to an increased evaluation for bipolar disorder with PTSD currently evaluated [as] 70 percent disabling effective September 16, 2010, to include entitlement to an effective date earlier than September 16, 2010, for the increased evaluation of 70 percent."  (Emphasis added.)  The Board notes that a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, the Board has listed the issues separately.  

In November 1984, the RO informed the Veteran that he was being denied an extension of his delimiting date for the award of education benefits.  In December 1984, he wrote back setting forth his arguments for the extension and closing by saying that he wished to appeal to the Board if an extension was not granted.  An extension was not granted, as confirmed by February 1985 and March 1985 letters, and it does not appear that a statement of the case was issued; however, educational files were previously maintained separately.  Furthermore, at this point, such issue may have become moot due to a change in circumstances.  Therefore, the matter is referred to the AOJ for appropriate action.  

At the Veteran's Board hearing, he made a motion to advance his case on the docket due to financial hardship and subsequently submitted supporting documentation.  Therefore, his motion is granted and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  At the March 2016 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issues of entitlement to service connection for hypertension, ischemic heart disease, and diabetic nephropathy, and entitlement to increased ratings for diabetes mellitus type II and bipolar disorder with PTSD was requested.

2.  VA received the Veteran's original claim of service connection for a psychiatric disorder on April 5, 2000, and that claim has remained pending until present.

3.  It is factually ascertainable that the Veteran's bipolar disorder with PTSD has been manifested at the 70 percent disability level since April 5, 2000.   

4.  The RO conducted a special review of the Veteran's file in October 2011 to add his dependents to his award, which resulted in an award of additional dependent benefits for his son L.C., until September [redacted], 2005, when L.C. turned 18.  

5.  At the time of the special review in October 2011, the Veteran had already submitted a high school transcript showing that L.C. remained in high school until May 2006.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for ischemic heart disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for diabetic nephropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a rating in excess of 70 percent for bipolar disorder with PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for assignment of an effective date of April 5, 2000, for the award of a 70 percent rating for bipolar disorder with PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.156, 3.400 (2015).

7.  The criteria for the award of additional compensation benefits based on school attendance for the Veteran's dependent son, L.C., from September [redacted], 2005 until May 2006, have been met. 38 U.S.C.A. §§ 1115 , 5107, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2) , 3.102, 3.155, 3.326(a), 3.401(b), 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal at the March 2016 Board hearing as it concerns the issues of entitlement to service connection for hypertension, ischemic heart disease, and diabetic nephropathy, and entitlement to increased ratings for diabetes mellitus type II and bipolar disorder with PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

II.  Earlier Effective Date Claim

The Veteran maintains that an effective date from April 2000 is warranted for the 70 percent rating for his bipolar with PTSD.  See Board Hr'g Tr. 5, 7.  He contends that his disability level has been the same since that time.  See Board Hr'g Tr. 8, 15.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's disability has been assigned a disability rating under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  The applicable 70 percent criteria in the rating schedule are set forth as follows:

General Rating Formula for Mental Disorders:
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70

In the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Therefore, the listed "areas" are not irrelevant to the 70 percent disability determination.  Although a Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Thus, the 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.  See id.  

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  "[A]n increase in a Veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  If the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  See 38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o)(1); VAOPGCPREC 12-98 (1998). 

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing; the right to initiate an appeal by filing a Notice of Disagreement (NOD) which will entitle the individual to a Statement of the Case (SOC) for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f) . 

The time period to appeal a VA decision does not does not commence, and the VA decision will not become final, if a Veteran is not notified of the decision and his appellate rights.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

However, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

In the context of a TDIU, new evidence of unemployability related to the underlying condition submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b).  New evidence that shows unemployability relating to the underlying condition during the pendency of the original claim is material on its face.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011). 

In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath  v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98.  Thus, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

In this case, the Board finds that an effective date from April 5, 2000, is warranted because the Veteran's claim for an increased disability rating has been pending since the initial award of service connection in a December 2010 rating decision, and a 70 percent disability level has been factually ascertainable since that time.  

In this regard, it does not appear to be materially in dispute that the Veteran's appeal arises from his original claim.  

The Veteran filed an original claim of service connection for a psychiatric disorder on April 5, 2000.  While service connection was initially denied in a July 2001 rating decision, he appealed the denial of that claim and such was eventually granted in a December 2010 rating decision.  The December 2010 rating decision awarded an initial 30 percent rating from April 5, 2010.  One month later, in January 2011, the Veteran filed an NOD disagreeing with the effective date for the award of service connection.  He argued that the effective date should be April 5, 2000.  The following month, February 2011, the RO issued a second rating decision agreeing with him.  An effective date from April 5, 2000, was awarded based on a finding of clear and unmistakable error and the initial 30 percent rating was assigned as of such date.  

The Veteran did not file a second NOD after the December 2010 rating decision or the February 2011 rating decision, indicating his disagreement with the assigned effective date or initial rating.  However, additional VA treatment records were received in January 2011 and February 2011.  The January 2011 records consisted of medical records from three different VA facilities dated between December 1999 and October 2009.  The February 2011 records consisted of records from that same month.  Both sets of records included numerous medical records pertaining to treatment for the Veteran's psychiatric condition, including prior to December 2010.  Therefore, these new VA medical records were material to the question of the severity of his psychiatric condition, which was decided in the December 2010 rating decision.  Consequently, these records were new and material evidence pursuant to § 3.156(b), and they must be considered as having been filed in connection with the original April 5, 2000, claim.

Furthermore, the Veteran filed a VA Form 21-8940, application for increased compensation based on unemployability, in February 2011, approximately one week after the RO issued the February 2011 rating decision.  In the Form, the Veteran identified PTSD and diabetes as the service-connected disabilities that prevented him from working.  He did not identify a date when these two disabilities left him too disabled to work, but he identified his last employment as ending in 1985.  

This evidence is new and material to the extent it pertains to the severity of the Veteran's psychiatric condition as it reflects his belief that he was unemployable due, in part, the condition.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Because new and material evidence was received within the appeal period, the April 5, 2000 claim remained open until VA provided a determination that explicitly addressed and was directly responsive to this new evidence.  See Mitchell v. McDonald, 27 Vet. App. 431, 436 (2015) (explaining that Beraud controlled the Veteran's case).  This determination was completed in an August 2011 rating decision, which granted a 50 percent rating from February 11, 2011, which was identified as the date of claim.  (This date corresponds with receipt of the Veteran's VA Form 21-8940.)  

Again, the Veteran did not file a NOD.  However, the RO issued a second rating decision two months later, in October 2011.  This rating decision assigned a 70 percent rating from February 11, 2011.  

The following month, the Veteran filed an NOD.  He disagreed with the "[s]tart date" of the disability rating assigned.  He specified that his claim was filed on April 5, 2000, and he explained that his claim was denied by the RO in July 2001, "even though [the RO] had the medical records from [VA] at that time."  He expressed his belief that he should be awarded a 100 percent rating from the date of his original claim. 

The instant appeal followed.  During the course of the appeal, the RO issued a rating decision in January 2014, assigning a 70 percent rating from September 16, 2010.  The rating decision specified that the 70 percent rating was being assigned "from September 16, 2010, the date of the VA examination noting deficiencies in most areas."  However, the Veteran has continuously argued that his 70 percent rating should be effective April 5, 2000.

The Board agrees that, based on the new and material evidence filed within one year of the initial award of service connection, the original claim did not become final.  A second rating decision, directly responsive to the new and material evidence, was issued in August 2011, which the Veteran timely appealed.  Thus, the original April 5, 2000, claim, has remained pending throughout the appeal period.  

Because the claim has remained pending since April 5, 2000, the remaining question concerns the date entitlement to a 70 percent disability rating arose.  

On this question, the Board has carefully considered and reconciled all assembled evidence, and finds that the 70 percent disability level had arisen by the time he filed his claim in April 2000.  

Importantly here, the 70 percent rating was assigned mechanically based on the date of a September 2010 VA examination.  However, the date of this VA examination is not material.  See Swain, 27 Vet. App. at 224.  Instead, the relevant date is when a 70 percent disability level, as summarized by the VA examination, arose.  See id.; Tatum, 24 Vet. App. at 145.  

On this question, the September 2010 VA examiner explicitly concluded that the Veteran had symptoms resulting in deficiencies in the following areas: thinking, family relations, work, and mood.  In support of this determination, the VA examiner cited symptoms involving reports being suspicious of others, paranoia, and some tangentiality with thoughts.  The VA examiner also found important that the Veteran was divorced and was unable to be around children because he reported being unable handle stress associated with being around them, and he otherwise had very limited relationships.  The VA examiner also cited the fact that the Veteran had not worked in over ten years due to mental health issues; that he received disability for bipolar disorder; and that he had depression and history of manic symptoms.  

The VA examiner did not give a specific opinion regarding the date this disability picture arose.  However, the VA examiner referred to much earlier evidence of symptoms throughout the examination report.  For instance, the VA examiner documented in the background portion of the examination report "chronic symptoms of depression throug[h]out his life" and "[r]eports having depression since the military." (Emphases added.)   The VA examiner also cited the Veteran's separation from his wife in 1994, plus "some strained/heated interactions with separated wife" and his report of having four children, from whom he "keep[s] distance to avoid additional stress."  Also, the VA examiner cited the Veteran's report of "difficulty getting along with coworkers and supervisors."  

The Board finds that the VA examiner's summary is entirely consistent with the earlier evidence of record since April 2000.  For instance, an August 1995 court document shows that assault charges were brought against the Veteran after he struck his wife across the face and beside her head with his fists.  The VA medical records beginning in March 2000 also demonstrate a disability level remarkably consistent with that described by the September 2010 VA examiner.  As most representative of this evidence, a March 2000 VA PTSD screening lists the Veteran's impairment as involving severe anxiety; separation of marriage; past suicidal thoughts/action and past homicidal thoughts/action, including attempts toward his wife and children 6 years prior.  Other symptoms noted at that time involved nightmares, talking in his sleep, threatening his 12 year old son, walking in his sleep, very short temper, paranoid, social dysfunction, and physical and mental abuse.  He was described as "antisocial," "paranoid," "abused," and  "abusive."  

Likewise, a December 2000 VA Vocational Rehabilitation evaluation cited significant problems being around other people as he was easily frustrated and reacted with unprovoked angry outbursts. He exhibited a great deal of difficulty in carrying out complex task instructions; his recent memory was generally "scattered"; and he had marked impairment in processing new information.  It was further noted that he had a long history of having difficulty in interacting with people at work, with friends, and family.  His inability to cope with stress and pressure of his PTSD were noted to have led to a deteriorating work performance for the past several years, and he displayed an extremely impaired ability to respond appropriately to supervision and to co-workers.  Ultimately, it was concluded that due to the severity and chronicity of his problems, he did not meet the requirements of competitive employment nor was he found feasible for vocational rehabilitation programs.  

Also in December 2000, a friend, who had known the Veteran for over 25 years, wrote a supporting statement.  She described the Veteran as "easy to anger, combative and sometimes just out and out evil."  She explained that she "still care[d] about him as a friend, but would not like to spend a lot of time with him anymore."  

Then in March 2001, the Veteran finished a VA day hospital treatment program.  The discharge summary states that the Veteran was "totally and permanently disabled from consistent gainful employment on the basis of his severe and continuing PTSD symptoms as detailed in a vocational rehab assessment and described in the medical record."  Similarly, on routine follow up with VA's mental health unit in December 2003, it was again noted that the Veteran "should not be working."  

The ongoing VA medical records continued to document the Veteran's reports of irritability, often resulting in violence towards others.  For instance, a May 2002 VA mental health note relates that he pulled a knife on his daughter because they were being "loud."  Again in October 2002, he reported that he lived with his 15 year old son and 31 year old daughter and her 3 sons, but did not allow the children to play music in the house, and he had run his children out of the home once.  He also reported a history of violence a month prior with his family.  

The evidence does not always demonstrate a disability picture evidencing all of the criteria at the 70 percent level.  For instance, at VA in October 2007, he reported doing "OK psychiatrically," with a clean and neat appearance, a cooperative demeanor, and logical, goal-directed thought process and an intact judgment.  This is consistent with earlier records, including in October 2002, May 2005, September 2005, and February 2007.   

Overall, however, the September 2010 VA examiner described a disability level involving symptoms resulting in deficiencies in most areas, and the earlier evidence shows a disability picture consistent with, and supporting, the VA examiner's assessment.  

Generally, the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is solely within the Board's adjudicative authority, rather than an examiner's.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

However, it is clear from the September 2010 examination report that the VA examiner was not attempting to dictate the disability to assign.  Instead, the VA examiner was simply attempting to summarize the Veteran's disability level of functioning.  In this regard,  the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's explanation is understandable, and all inferences appear to follow from the facts and information given, which were accurate.  Thus, this September 2010 VA examiner's opinion is especially probative.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the September 2010 VA examiner's opinion, when read as a whole and in conjunction with the remaining lay and medical evidence, establishes that a 70 percent disability level was factually ascertainable as early as April 5, 2000, when the Veteran filed his claim of service connection for the disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (A VA examination report "must be read as a whole" to determine the examiner's rationale.)

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, an effective date of April 5, 2000, for the award of a 70 percent rating for bipolar disorder with PTSD, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.  

Therefore, as the Veteran has been assigned a 70 percent rating for his bipolar disorder with PTSD effective the date service connection was awarded, such is considered a complete grant of the benefit sought on appeal.  Moreover, he testified at his Board hearing that he was seeking an award from the date of his April 5, 2000 claim.  See Board Hr'g Tr. 5, 7.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014)(an appellant generally controls the scope of appellate review by selecting the issues upon which he seeks to appeal to the Board).  

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


III.  Dependency Benefits

The Veteran contends that an additional amount for his son, L.C. is warranted for the period from September 2005 until May 2006, as L.C. was still in high school during that time period.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) ; 38 C.F.R. § 3.57(a). 

The additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii) , 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date. 38 C.F.R. § 3.667(a)(2) .

The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action. 38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises. (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. (4) Date of commencement of Veteran's award. 38 C.F.R. § 3.401(b) .

In this case, the Veteran's appeal was denied because it was determined that Veteran did not respond within one year to an October 2011 request from the RO for school information concerning L.C.  However, the claims file shows that this information was already of record in October 2011.  Thus, the request for school information in October 2011 was in error, and it cannot provide a basis for denying the appeal.  

As a threshold matter, there is no material dispute that the Veteran is entitled to an additional amount for his school aged children during the time period in question.  There is also no material dispute that L.C. is his biological child, who turned 18 in September 2005, but who continued in high school until he graduated in May 2006.  There is otherwise no dispute as to whether the Veteran is due an additional amount for L.C., as a dependent child, except for the time period from September [redacted], 2005, until he graduated from high school in May 2006.  

On this basis, the sole question in dispute is whether the Veteran timely provided the information needed to determine that L.C. was still in high school until May 2006.  

As set forth in an October 2015 SOC, the claims file shows that a special review of the Veteran's file was conducted in October 2011 to add his dependents to his award. The Veteran's son, L.C. was added to the Veteran's award effective May 1, 2000, which was the first of the month following his award of 30 percent or more, and he was removed from the Veteran's award on September [redacted], 2005, his 18th birthday.  The Veteran did not file an NOD as to this determination, and he did not submit a VA Form 21-674 (Request for Approval of School Attendance) until February 11, 2013, more than one year from October 2011.

The Board adds that the Veteran's submission of a VA Form 21-674, Request for Approval of School Attendance, for L.C. in February 2013, was not within one year of any rating decision establishing compensation under section 1114.  See Sharp v. Shinseki, 23 Vet. App. 267 (2009).  

However, the claims file shows that, in March 2011, approximately seven months before the October 2011 special review, the Veteran had already submitted a copy of L.C.'s high school Academic Permanent Record, which shows that L.C. completed high school in May 2006.  The October 2015 SOC specifically lists this evidence as having been received in March 2011.  Thus, the Veteran had already supplied the needed information by the time of the October 2011 special review.  Denying the claim based on the Veteran's failure to supply the needed information within one year of October 2011, was incorrect.    

In short, proof of L.C. as a dependent of the Veteran through May 2006, had been received prior to the October 2011 notification. 38 U.S.C.A. § 5110(f).  Thus, the Veteran had established entitlement to dependent school child benefits for his son, L.C., from September [redacted], 2005, until May 2006, when L.C. graduated high school.  Thus, the appeal is granted. As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

The appeal regarding the issue of entitlement to service connection for hypertension is dismissed.

The appeal regarding the issue of entitlement to service connection for ischemic heart disease is dismissed.

The appeal regarding the issue of entitlement to service connection for diabetic nephropathy is dismissed.

The appeal regarding the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type II is dismissed.

The appeal regarding the issue of entitlement to a rating in excess of 70 percent for bipolar disorder with PTSD is dismissed.

An effective date of April 5, 2000, for the award of a 70 percent disability rating for bipolar disorder with PTSD, is granted, subject to the laws and regulations governing payment of monetary benefits.

Dependent school child benefits for the Veteran's son, L.C., from September [redacted], 2005 until May 2006, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

In August 2011, the RO issued a rating decision granting a TDIU as of February 11, 2011.  In a January 2014 rating decision, the RO awarded the TDIU from September 16, 2010.  The Veteran filed a notice of disagreement (NOD) in March 2014 specifically appealing the assignment of the September 16, 2010 effective date.  An SOC was issued in January 2014, but it did not address the TDIU issue.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of entitlement to an effective date prior to September 16, 2010, for the award of a TDIU.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


